 


115 HRES 1149 EH: Recognizing that the United States-Republic of Korea alliance serves as a linchpin of regional stability and bilateral security, and exemplifies the broad and deep military, diplomatic, economic, and cultural ties shared between the United States and the Republic of Korea.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1149 
In the House of Representatives, U. S.,

December 11, 2018
 
RESOLUTION 
Recognizing that the United States-Republic of Korea alliance serves as a linchpin of regional stability and bilateral security, and exemplifies the broad and deep military, diplomatic, economic, and cultural ties shared between the United States and the Republic of Korea. 
 
 
Whereas the United States Armed Forces and South Korean troops fought together to defend the Korean peninsula from Communist aggression before the Korean Armistice Agreement was signed in 1953, and the United States of America and the Republic of Korea have continued this camaraderie since signing the Mutual Defense Treaty Between the United States and the Republic of Korea that same year;  Whereas the Republic of Korea is a model for alliance burden-sharing, currently hosting 28,500 American active-duty military personnel, funding fifty percent of the total non-personnel costs of the U.S. troop presence on the Korean peninsula, fielding the world’s seventh-largest military, and spending over 2.5 percent of its gross domestic product on defense; 
Whereas the Republic of Korea is among the closest allies of the United States, having contributed troops in support of United States operations during the Vietnam war, Gulf war, and operations in Iraq and Afghanistan, while also supporting numerous United Nations peacekeeping missions throughout the world;  Whereas United States forces on the Korean Peninsula are critical not only to the security of the Republic of Korea but also to protect against adversaries that threaten regional stability and the United States homeland; 
Whereas the U.S.-ROK Combined Forces Command is the most integrated and effective combined military command in the world and, taken together with the United Nations Command, has formed a structure that has provided effective defense and deterrence on the Korean Peninsula for decades;  Whereas North Korea has the world’s fourth-largest military, in addition to potentially as many as 60 nuclear weapons and between 2,500 and 5,000 metric tons of chemical weapons; 
Whereas the United States supports the Republic of Korea’s efforts at peace and reconciliation on the Korean Peninsula and recognizes the critical importance of close policy coordination between Washington and Seoul;  Whereas in February 2017, a United Nations investigatory body confirmed that North Korea attempted to sell key materials for constructing miniaturized nuclear warheads, and found that ballistic missile cooperation between Iran and North Korea was significant and meaningful; 
Whereas the United States and South Korea share a commitment to democracy, human rights, and free market principles, as laid out in the 2009 U.S.-ROK Joint Vision Statement as the foundation for a 21st century strategic alliance based on shared values;  Whereas the Republic of Korea actively contributes to peacekeeping, cybersecurity, non-proliferation, overseas development assistance, climate change mitigation, counterterrorism, and post-conflict stabilization; 
Whereas the Republic of Korea suffered economic retaliation from China for installing the United States Theater High Altitude Area Defense (THAAD) ballistic missile defense system, a measure necessitated by North Korea’s nuclear and ballistic missile belligerence;  Whereas Korea is the world’s eleventh-largest economy and the sixth-largest goods trading partner of the United States, and creates bilateral trade and investment which supports 400,000 American jobs; 
Whereas the United States is the largest foreign direct investor in the Republic of Korea, and Korean investment in the United States is increasing;  Whereas the Republic of Korea evolved from authoritarian governance to a vibrant, model democracy that embraces human rights and the rule of law in a region increasingly challenged by authoritarianism, which stands in stark contrast to the Democratic People’s Republic of Korea, which commits human rights violations that do not have any parallel in the contemporary world according to a 2014 United Nations report; 
Whereas the Republic of Korea has become a key stakeholder and an active and constructive participant in various international organizations, including the United Nations, G–20, Organization for Economic Cooperation and Development, Asia-Pacific Economic Cooperation forum, Association of Southeast Asian Nations Regional Forum, International Monetary Fund, World Bank, and World Trade Organization;  Whereas Korean American Day commemorates the first arrival of Koreans to the United States in 1903 and honors the great contributions of Korean Americans across all aspects of society, which will only continue to grow as this population now numbers nearly two million citizens and as Korean students constitute the third-largest source of foreign students in the United States; and 
Whereas the Korean-American community remains one of the most important bridges between the Republic of Korea and the United States and has helped foster deeper ties between the two nations: Now, therefore, be it  That the House of Representatives— 
(1)recognizes that the United States-Republic of Korea alliance serves as a linchpin of regional stability and bilateral security, and exemplifies the broad and deep military, diplomatic, economic, and cultural ties shared between the United States and the Republic of Korea;  (2)reiterates that the Republic of Korea and the United States share an interest in the continued strength of the bilateral alliance, and in further deepening the bilateral relationship; 
(3)emphasizes that the United States-Republic of Korea alliance remains not only a bulwark for peace and stability in Northeast Asia, but also an exemplar of democratic values, free market principles, commitment to universal human rights, and the rule of law throughout the Indo-Pacific and globally;  (4)reaffirms the need for the United States and the Republic of Korea to stand shoulder-to-shoulder in continuing to apply the economic and financial pressure necessary to help peacefully end the Democratic People’s Republic of Korea’s dangerous nuclear and missile programs; and 
(5)emphasizes that, regardless of the outcome of attempted negotiations with the Democratic People’s Republic of Korea, the United States-Republic of Korea alliance will continue to deter, defend against, and defeat any outside aggressors, uphold the peace, and guard the prosperity built by our two nations.   Karen L. Haas,Clerk. 